*354OPINION
Quinn, Judge:
On his plea of guilty, the accused was convicted by a general court-martial, consisting of a military judge sitting without court members, of wrongful possession of heroin (specification 1), wrongful possession of marijuana (specification 2), and a specification (specification 3) alleging that he "did . . . wrongfully introduce [the heroin mentioned in specification 1] . . . into a military base,” all in violation of Article 134, Uniform Code of Military Justice, 10 USC §934. Reviewing the record under the provisions of Article 66 of the Code, supra, 10 USC § 866, the Court of Military Review set aside the findings of guilty of specification 3 on the ground that no offense was alleged because there was no averment of the purpose for which the heroin was introduced into the base. See Appendix 6c, No. 146, Manual for Courts-Martial, United States, 1969 (Revised edition); Department of the Army Pamphlet No. 27-9, Military Judges’ Guide (1969); United States v Tisdale, NCM 73-0283 (NCMR, April 26, 1973). The accused appealed to this Court for further review, alleging that evidence of previous convictions by summary court-martial was improperly admitted at trial, and the Judge Advocate General requested review of the correctness of the court’s determination that specification 3 did not state an offense under Article 134.
As to the accused’s assignment of error, it appears that at the previous summary courts-martial, the accused was not sentenced to confinement; contrary to his contention, therefore, he had no constitutional right to representation by appointed counsel at those proceedings. United States v Alderman, 22 USCMA 298, 46 CMR 298 (May 25, 1973). As to the question certified by the Judge Advocate General, counsel have argued the matter in terms of whether the purpose for which a narcotic is introduced into a military base is an essential element of the offense, which must be alleged in the specification. The record of trial obviates consideration of the correctness of the decision of the Court of Military Review in those terms.
At trial, the accused was represented by individual military counsel and appointed defense counsel. When, after arraignment, they indicated that thé defense had no motions to dismiss the charges or for appropriate relief, the judge expressed doubt that specification 3 stated an offense because of the absence of a specific averment as to purpose. Trial counsel explained that no special allegation of purpose was deemed necessary because the averments made fairly implied, as was the actual fact, that the drug was introduced for the accused’s use. Alternatively, trial counsel asked for a continuance to amend the specification and "offer” another Article 32 investigation on the amended specification. He indicated that if the alternative relief was granted, the Government would "be accountable” for the resultant delay.
Asked for their views on the matter, individual defense counsel and appointed defense counsel represented to the judge that they believed "that without any other words in there” the "idea” of use by the accused as the purpose for his introduction of the heroin into the base "would be a necessary implication of the specification as alleged.” In response to a direct question by the judge, the accused personally affirmed that he agreed with this interpretation of specification 3. Thereupon, the judge ruled that there was "no need” to amend the specification. The accused entered a plea of guilty to three of the four specifications charged, including wrongful possession of heroin and its wrongful introduction . into the base.1
Before accepting the accused’s plea of guilty, the judge specified the elements of the offense of wrongfully introducing the drug into the base. He handled the element of purpose of introduction as follows:
MJ: The second element is that the introduction by you was for the purpose of use. Do you understand that?
ACC: Yes, sir, I do.
*355MJ: Now, while that’s not alleged in the specification, you and your counsel agree that it’s necessarily implied. That’s why you brought it aboard the reservation?
ACC: Yes, sir.
MJ: For your use?
ACC: For my own personal use, sir.
MJ: And, do you admit that it was for your own personal use?
ACC: Yes, sir.
It is indeed true, as the Court of Military Review noted, that a plea of guilty to a specification does not establish the legal sufficiency of the allegations to allege an offense. United States v Koepke, 18 USCMA 100, 39 CMR 100 (1969); United States v Fout, 3 USCMA 565, 13 CMR 121 (1953). What a plea of guilty admits is the truth of the facts set out in the specification. The question presented by this appeal is what those facts are.
Perhaps not every reasonable person reading specification 3 would conclude that it implied introduction of the drug for personal use. Certainly, the implication was not perceived by the trial judge in his first reading. In my opinion, it is equally clear from what happened at trial that others might draw the inference. The accused and both his lawyers, along with trial counsel, left no doubt that they read the specification to imply that the introduction was for personal use. They were so positive in their interpretation that the judge put aside his own doubt to rule that amendment of the specification was unnecessary. Consequently, even if, as the model specification in the Manual indicates, the purpose for introduction is an essential element of the offense alleged, it is indisputable the accused and his counsel knew that a purpose of use was implied in the allegations of the specification, and with that knowledge, the accused admitted, during the trial judge’s inquiry into his understanding of the plea of guilty, that he entertained that purpose when he brought the drug into the base. Cf. United States v Mitchell, 6 USCMA 579, 20 CMR 295 (1955). Under the circumstances, I conclude that the Court of Military Review erred in setting aside the findings of guilty.
At trial, specification 3 was determined not to be separately punishable from specification 1; and on review, the Court of Military Review made no change in the sentence, although it dismissed specification 3. Consequently, I perceive no useful purpose to be served by remanding the record of trial for further proceedings as a result of my view as to the findings of guilty of specification 3. See United States v Drexler, 9 USCMA 405, 26 CMR 185 (1958). Accordingly, the disposition directed by the Court of Military Review is affirmed.

 No evidence was offered as to the fourth specification, and it was dismissed by the trial judge.